*193SAME CASE UPON A REHEARING.
Totten, J.,
delivered the opinion of the court.
. We have reconsidered this case; and upon the facts as they now appear, are satisfied with the opinion that has been delivered.
A gift by ¡pa/ról is not valid unless the subject of the gift be delivered to the donee. But a gift by deed is valid at the common law, though there be no actual delivery of the thing given. • We have stated also, the general doctrine as to what shall be held a constructive delivery of a deed, and to that we adhere. But it is to be observed that the bill raises no question of contest as to the execution and delivery of the deed; on the contrary it admits it and exhibits a copy from the registry. And the question in contest, raised by the bill and by counsel in debate, was mainly whether the gift was valid without delivery of possession?
The answer of Mary Troost denies any knowledge of the execution of the deed of gift, and requires that the original be produced. This is the matter now relied upon in the petition for rehearing; as if the case in judgment before us need not be stated in the bill, but only in the answer of one of the defendants.
Now, if the case be an interpleader, “ the plaintiff should state his own rights and thereby - negative any interest in the thing in controversy; and he should also state the several claims of the opposing parties.” Story Eq. PL, § 292, and cases. The bill must present a *194case as to wbicb the defendants are required to inter-plead. We have seen that the bill raises no question as to the execution and delivery of the deed; and as the plaintiff is interested in the thing in controversy, his admission of the execution of the deed, in the case as it is now presented, supersedes the necessity of proof on that subject, by the defendants, who claim against him under the deed.
Considering that the ' execution and delivery of the deed were not fully and distinctly in issue, and that its validity is denied by Mary Troost, we have thought it proper that the decree be so made that she be not concluded by the present judgment.
As the case now appears, we consider that the gift is valid; but without giving any final judgment, the case will be remanded, with leave to amend the pleadings, and with leave to Mary Troost to institute a proceeding in the nature of a cross-bill, if she think proper; so that the validity of the deed may be fairly tested upon the facts as they may appear.
Decree reversed and cause remanded.